Notice of Allowance

Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	The claim amendments were approved by attorney of record Nick Baumann in telephone conferences held between 1/14/21 and 12-22-21 (see Interview Summary).

  	The claims are amended as follows.  

 	In claim 1, line 4, “around a stoma opening;” is replaced by:   -  -   around a stoma opening and configured for attachment to skin around a stoma;   -  -  . 	In claim 1, lines 8-11, “a trumpet-shaped member having a first end portion attached to the first distal surface of the first film layer and a second end portion attached to the second proximal surface of the second film layer, with the trumpet-shaped member defining a stoma channel between the first film layer and the second film layer;”  	is replaced with: 	 	-  -   a trumpet-shaped member having a proximal end portion attached to the first distal surface of the first film layer and a distal end portion attached to the second proximal surface of the second film layer, with a central portion of the trumpet-

 	In claim 1, lines 12-13, “wherein the first end portion and the second end portion of the trumpet-shaped member are separated by a distance that is configured to provide a user with finger access between”  	is replaced with:   		-  -  wherein the proximal end portion and the distal end portion of the trumpet-shaped member are separated by a distance that is configured provide a user with finger access to the central portion of the trumpet-shaped member between  -  -  . 	In claim 1, lines 15-16, “the second adhesive of the second film layer is attachable to the first film layer to prevent finger access between the first distal surface”  	is replaced with:   		-  -   wherein the second adhesive on the second proximal surface of the second film layer is attachable to the skin surrounding the first film layer to form a liquid seal around the first film layer and to prevent finger access between the first distal surface   -  -   .

 	In claim 3, line 2, “the first end portion and the second end portion” is replaced with   -  -  the proximal end portion and the distal end portion  -  -  .

 	 In claim 4, line 1, “the first end portion” is replaced with   -  -  the proximal end portion  -  -  .

	 In claim 5, line 1, “the second end portion” is replaced with   -  -  the distal end portion  -  -  .

 	In claim 17, line 3, “around a through-going stoma opening of the body side member;” is replaced by:   -  -  around a through-going stoma opening of the body side member and configured for attachment to skin around a stoma;  -  -  .
 	In claim 17, line 12, “along a longitudinal axis extending through the through-going stoma opening”  	is replaced with: 	 -  -   along a longitudinal axis extending through the through-going stoma opening; and  	wherein, when the body side member is attached to the skin around the stoma, the second adhesive layer provided on the second proximal surface of the film layer engages and seals with the skin and a portion of the first distal surface of the first adhesive layer  -  -.

Reasons for Allowance
	Claims 1-22 are allowed.   	The following is an examiner’s statement of reasons for allowance:  	The prior art fails to teach or fairly suggest the present claims of Applicant.   	The closest prior art of record is Willoughby (US 2012/0323192 A1); Broida (US 5203806 A); and Wagner (US 6071268 B1).   
    PNG
    media_image1.png
    305
    301
    media_image1.png
    Greyscale
 	As to independent claims 1 and 17, Willoughby teaches a body side member of an ostomy appliance [ostomy base plate 2 Fig.1 0019, line 2] comprising:
		a second film layer or film layer [0021],ll.1-3 having:  			a second proximal surface Fig.1;  			a second distal surface Fig.1 [0021],ll.1-3  			  			provided around;  			a second stoma opening 5 formed in the second film layer 3 Fig.1 [0022], line 1-8; and  			a second adhesive provided on the second proximal side around the second stoma opening 5 Fig.1 [0021, lines 1-3];
		a trumpet- or cone-shaped member 13 Fig.1 [elastomer sheet 13 0024, lines 1-2 that forms a trumpet shape as an orifice surround 16 Fig.1 annotated 0027, lines 3-8] having:  			a proximal end portion 15 Fig.2 [as inner seal portion 15 Fig.2 0027, lines 5-8];  			a distal end portion 11 attached to  			a second inner peripheral portion (at 11 Fig.1 [0026],ll.1-2) of the second proximal surface of the baking layer 3 Fig.1 [outer flange 11 of 13 0026, lines 1-5]; and a central portion 16 defining a stoma opening channel 17 Fig.1 [0029],ll.1-3;
 		wherein the first end portion 15 and the second end portion 11 of the trumpet- or cone-shaped member 13 are separated by a distance that is configured to (capable of) provide a user with finger access to the central portion 16 of the trumpet- or cone-shaped member 13 adjacent to the first distal surface of the backing layer 3 Fig.1 [].
 	Willoughby does not teach that the body side member comprises:		a first film layer or a first adhesive layer having: a first proximal surface; a first distal surface; a first stoma opening formed in the first film layer or the first adhesive layer; and (as per claim 1) a first adhesive provided on the first proximal surface around the first stoma opening and configured to attach to skin around the stoma; 		the distal end portion of the trumpet or cone shaped member is attached to the first distal surface of the first film layer or the first adhesive layer; and the stoma opening channel defined by the trumpet or cone shaped member is provided between the first film or adhesive layer and the second film layer or the film layer; 		the finger access is between a first proximal layer of the first film or adhesive layer and the second proximal surface of the second film or film layer; and 		wherein the second adhesive on the second proximal surface of the second film layer or the film layer is attachable to the skin surrounding the first film or adhesive layer to form a liquid seal around the first film or adhesive layer and to prevent finger access between the first distal surface of the first film or adhesive layer and the second proximal surface of the second film layer or film layer.

    PNG
    media_image2.png
    464
    251
    media_image2.png
    Greyscale
	Broida teaches a body side member as a pad 10 and film 23 Fig.3 [Col.5, line 39 for use with an ostomy appliance Abstract, line 1] comprising:  	(as per claim 1) a first film layer 23 or (as per claim 17) a first adhesive layer A with a first proximal surface, a first distal surface Fig.3; a first stoma opening 12; and a first (proximal) adhesive layer A [of adhesive flange 23 Col.7, lines 15-19];  	a second film layer or film layer 30 having second proximal and distal surfaces Fig.3; and a second stoma opening 12 Fig.3 [Col.6, line 7-14]; and an outer peripheral second adhesive B provided on the second proximal surface around the second stoma opening 12 Fig.3 [Col.5, line 62] [wherein the film layer 30 has pores 54 to allow fluid to flow therethrough Fig.3 Col.6,ll.7-10]; 	wherein the second adhesive layer B on the second proximal surface of the second film layer or film layer 30 is attachable to skin surrounding the first film layer 23 or first adhesive layer A to form a liquid seal around the first film layer 23 or the first adhesive layer A to prevent finger access between the first distal surface of the first film layer 23 or the first adhesive layer A and the second proximal surface of the first film layer 23 or the first adhesive layer A Fig.3 [as after attachment of second film layer 30 by second adhesive B to skin after removal of release liner 34 Col.4, lines 66-68].

 	Broida teaches away from, and cannot function for its intended purpose, providing a liquid seal around the first film or adhesive layer.  This is because Broida teaches that the 2nd film layer or film layer 30 has pores or openings 54 that allow fluid to pass therethrough.  Accordingly, the 2nd film layer 30 does not form an attachment to skin surrounding the 1st film or adhesive layer to form a liquid seal around the 1st film or adhesive layer.
 	
	It would not have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Willoughby, Broida, and/or Wagner, and one of skill would have not been motivated to, provide the above combination.  One of skill would not have been motivate to modify Willoughby, Broida, and/or Wagner to provide the claimed liquid seal, as Broida teaches away from, and would fail to function according to its intended purpose, as teaching that  that the 2nd film layer or film layer 30 has pores or openings 54 that allow fluid to pass therethrough, such that the 2nd film or film layer 30 does not form an attachment to skin surrounding the 1st film or adhesive layer to form a liquid seal around the 1st film or adhesive layer.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
   	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY K. TOWNSEND whose telephone number is (571) 270-3689.  The examiner can normally be reached Mon. - Fri. 11 am to 6 pm EST.  The direct fax number is (571) 270-4689. 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NICHOLAS WEISS, can be reached on 571-272-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GUY K TOWNSEND/Primary Examiner, Art Unit 3781